Citation Nr: 0110537	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  95-01 829	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the left eye macula with vision loss, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1942 to December 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of October 
1993 by the Department of Veterans Affairs (VA) Cleveland, 
Ohio, Regional Office (RO).  The Board issued a decision in 
October 1996 which confirmed the denial of the veteran's 
claim.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 1997, the Court granted a joint motion by the 
Secretary of the Department of Veterans Affairs (Secretary) 
and the veteran's attorney to vacate the Board's decision and 
remand the case back to the Board for readjudication.  In 
April 1998, the Board in turn remanded the case to the RO for 
further development.  

The Board again confirmed the denial of the veteran's claim 
in a decision of January 1999.  In October 2000, the 
Secretary and the veteran's attorney filed another joint 
motion to vacate the Board's decision and remand the case.  
The Court granted that motion later that month.  


FINDING OF FACT

On February 28, 2001, the Board was notified by the RO that 
the veteran died on December [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 


